                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


KAREN PRICE,

                  Plaintiff,

      v.                                         Case No. 19-cv-615-pp

UNITEDHEALTHCARE INSURANCE COMPANY,
and CENTERS FOR MEDICARE & MEDICAID SERVICES,

                  Involuntary Plaintiffs,

      v.

MEIJER STORES LIMITED PARTNERSHIP,

                  Defendant.


   ORDER APPROVING STIPULATION FOR VOLUNTARY DISMISSAL OF
             INVOLUNTARY PLAINTIFF (DKT. NO. 12)


      On June 5, 2019, the parties filed a Stipulation for Voluntary Dismissal

of Involuntary Plaintiff Medicare. Dkt. No. 12. The court APPROVES the

parties’ stipulation and ORDERS that involuntary plaintiff Centers for

Medicare and Medicaid Services is DISMISSED without prejudice from this

case and shall be removed from all future filings and correspondence.

      Dated in Milwaukee, Wisconsin this 6th day of June, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge
